716 S.E.2d 849 (2011)
Linda G. DOBSON
v.
SUBSTITUTE TRUSTEE SERVICES, INC., Substitute Trustee; Wells Fargo Bank Minnesota, N.A., as Trustee for Equivantage Home Equity Loan Trust, 1996-4, Note Holder; Equivantage, Inc.; and America's Servicing Company.
No. 260A11.
Supreme Court of North Carolina.
November 10, 2011.
Legal Aid of North Carolina, Inc., by Celia Pistolis, John Christopher Lloyd, and Anne J. Randall, for plaintiff-appellant.
Law Firm of Hutchens, Senter & Britton, P.A., by John A. Mandulak, for defendant-appellees Wells Fargo Bank Minnesota, N.A., as Trustee for Equivantage Home Equity Loan Trust, 1996-4, and America's Servicing Company.
Steven M. Virgil for North Carolina Association of Community Development Corporations, amicus curiae.
Carlene McNulty and Judith Welch Wegner for North Carolina Justice Center; Carlene McNulty, Nina F. Simon, pro hac vice, and Joanne L. Werdel for Center for Responsible Lending; Carlene McNulty and Thomas A. Cox, pro hac vice, for Maine Attorneys Saving Homes; and North Carolina Justice Center, by Carlene McNulty, for North Carolina Advocates for Justice, AARP Foundation Litigation, Financial Protection Law Center, and National Association of Consumer Advocates, amici curiae.
PER CURIAM.
AFFIRMED.